Citation Nr: 1606023	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  08-36 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1980 to September 1980, with additional reserve service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  

In June 2011 and May 2014, the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

The most probative evidence of record indicates the Veteran's current bilateral hearing loss disability is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss   have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  In this case, VCAA notice was provided in November 2005 and March 2006.  The Board acknowledges that those notices did not discuss the information and evidence necessary to establish service connection.  However,        the Veteran's correspondence throughout the course of the claim indicates actual knowledge of what is needed to substantiate her claim.  In this regard, her claim     was previously denied because her current hearing loss was not found to have been incurred in or caused by service.  In subsequent correspondence, the Veteran has argued both that her current hearing loss arose in service and that it was caused 
by in-service noise exposure.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (a notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate a claim).  Moreover, the Veteran was informed of the elements of service connection in a subsequent statement of the case and during her March 2011 Board hearing.  Her claim was last adjudicated in a September 2014 supplemental statement of the case.  In short, the Board finds that any notice error with respect to the claim is harmless and, furthermore, notes that the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The Board finds that the duty to assist a claimant has also been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence      that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to her noise exposure in service and after, the onset of her current condition, and her treatment history.  Neither the Veteran nor her representative      has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant   to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the prior remands have been undertaken.  Specifically, the agency of original jurisdiction (AOJ) asked the Veteran to identify treatment providers, obtained ongoing VA treatment records  and additional VA examinations and opinions, and issued supplemental statements of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries  v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran seeks service connection for bilateral hearing loss, which she asserts is related to in-service noise exposure-primarily weapons fire.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(c)(3).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24).  Inactive Duty for Training (INACDUTRA) is defined as duty (other than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA,    but not for disease.  38 U.S.C.A. § 101(24).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board acknowledges that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system such as sensorineural hearing loss.  38 C.F.R. §§ 3.307, 3.309(a).  However, presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated   in the line of duty during the period of active duty for training.  Acciola v. Peake,     22 Vet. App. 320, 323-324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate each claim and what the evidence in    the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The medical evidence of record shows that the Veteran has a current bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  As a current diagnosis is established, the remaining question before the Board is whether that condition is related to service.  The most probative evidence of record indicates it is not.

The record reflects that the Veteran had a period of ACDUTRA service from May 1980 to September 1980.  An enlistment examination conducted in December 1979 included an audiogram showing pure tone thresholds of 5, 5, 5 and 5 decibels in each ear, at 500, 1000, 2000, and 4000 Hertz.  Testing at 3000 Hertz was not conducted.  A separation examination from that period of ACDUTRA is not of record.  

The next in-service audiogram of record, dated June 1983, showed pure tone thresholds of 25, 5, 10, and 45 decibels in the right ear, and 25, 10, 5, and 25 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz.  Testing at 3000 Hertz was again not conducted.  The next audiogram, conducted in May 1987, showed pure tone thresholds of 10, 15, 10, 10 and 5 decibels in each ear at 500, 1000, 2000, 3000, and 4000 Hertz ("relevant frequencies").

Thereafter, the Veteran's service treatment records are silent in regard to any impression of current hearing loss disability until July 1991, at which time testing conducted in connection with an over 40 examination showed pure tone thresholds   of 10, 10, 25, 60 and 65 decibels in the right ear, and 5, 10, 35, 60, and 40 decibels    in the left ear at the relevant frequencies, and the examiner diagnosed the Veteran with bilateral high frequency hearing loss.  In December 1997, another over 40 examination was conducted, and the examiner recommended further audiological evaluation based on pure tone thresholds of 10, 15, 25, 60 and 60 decibels in the right ear, and 5, 10, 40, 55, and 55 decibels in the left ear at the relevant frequencies.

Medical records the Veteran submitted in connection with another service connection claim reflect that she reported decreased hearing to care providers in September 1992 and December 1992.  Earlier reports to care providers are not of record.  In June 2003, the Veteran was examined at the Walter Reed Army Medical Center and sensorineural hearing loss in both ears was again confirmed.  The narrative associated with that examination reflects that the results of the testing were discussed with the Veteran, as was hearing aid candidacy.  The Veteran indicated she was not having significant communication difficulty at that time.      In November 2003, an audiological evaluation was conducted at Georgetown University Hospital, and a hearing aid evaluation and annual audiological evaluations were recommended.

During a December 2004 surgical history and physical conducted at a VA medical center in connection with an unrelated medical condition, the Veteran described      a slight decrease in her hearing that she indicated was discovered prior to her retirement from the Reserves.  The record documents additional treatment for hearing loss thereafter, and initiation of hearing aid use in 2006.

The Veteran was afforded a VA examination in August 2011, at which time the examiner confirmed bilateral sensorineural hearing loss for VA purposes.  However, the examiner opined that, based on the audiological findings during the time period from May 1980 to September 1980, it was less likely than not that the Veteran's current hearing loss was related to that period of ACDUTRA.

The Veteran testified at a Board hearing in March 2011.  At that time, she described participation in weapons training during her period of ACDUTRA in 1980, and stated that she was initially assigned as military police and later served as a cook and a medic.  She reported using ear plugs in service during weapons training,     but stated that she could still hear loud noises when wearing them.  She stated 
that a 1982 hearing examination conducted at Walter Reed Army Medical Center documented evidence of hearing loss.  The Veteran also testified that she worked  as a chef outside of service, and that no noises associated with the position were as loud as gunfire.  She subsequently clarified, however, that the job exposed her to kitchen noise in the form of rattling silverware, dropped pots, and breaking dishes.  She stated that "pots and pans rattling, they're like gunfire."  Regarding the onset of her hearing loss, the Veteran testified that her husband noticed it around the time of her period of ACDUTRA in 1980, and that she has had problems since then.

In April 2011, the Veteran's husband submitted a letter stating that he noticed her hearing loss when she came home from basic training in 1980, and that it was best to talk to her face to face or loudly.  The Veteran's sister also submitted a letter that month, stating that she "noticed a sufficient difference in [her] sister's hearing when she returned from basic training."

The Veteran was afforded another VA examination in August 2014.  At that time,   she described military noise exposure due to weapons and kitchens, and denied non-military noise exposure.  The examiner noted the hearing loss documented in the Veteran's right ear at 4000 Hertz on a 1983 examination, but also noted that a May 1987 examination revealed normal hearing again bilaterally, with no significant    shift in threshold compared to the enlistment examination.  She opined that, based    on review of the record, the Veteran's current hearing loss was less likely than not related to her period of ACDUTRA from May to September 1980, and was less likely than not a delayed reaction to the noise exposure experienced in service in 1980, as there were no reports or complaints of hearing loss and no evidence of positive permanent threshold shifts, tinnitus, or other evidence of noise injury in the service treatment records.

As already stated, the Board finds that the most probative evidence of record does not support service connection.

The Board first notes that the Veteran has not alleged, and the evidence does        not suggest, that she suffered a specific injury to her ears during a period of INACDUTRA such that service connection for hearing loss can be considered      on that basis.  See 38 U.S.C.A. § 101(24).  Nor does she allege a specific event during a particular period of ACDTURA other than basic training in 1980.

Turning to the Veteran's period of ACDUTRA from May 1980 to September 1980, there is no medical evidence of record even suggesting that her hearing loss is related to that period of service.  Furthermore, the Board finds the negative opinion of the 2014 VA audiologist highly probative, as it was based on review of the claims file, was consistent with the credible evidence of record, and provided a detailed and adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and her symptomatology regarding her perceived hearing loss, and that her husband and sister are competent to report what they have observed.  However, the presence of a sensorineural hearing loss disability cannot be confirmed or denied based purely on subjective complaints; rather, objective testing  is required.  Moreover, hearing loss can have many causes, and determining its etiology requires medical testing and expertise that the Veteran and the individuals who submitted lay statements on her behalf are not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence   to testify as to symptoms but not to provide medical diagnosis).  Further, whether    the symptoms the Veteran claims to have experienced early in service are in any    way related to her current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the  veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's and his family members' opinions as to the presence of a hearing loss disability for VA purposes and the etiology of such are not competent medical evidence.  The Board finds the audiological testing results and opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  There  is simply no competent medical evidence of record supporting a relationship between her hearing loss and any period of active service. 

The Board also finds that inconsistencies, during the course of the claim, in the Veteran's characterization of the onset and progression of her hearing loss render her lay statements, and the statements of her husband and sister, less persuasive than the medical evidence of record.  Specifically, while those statements, as well  as the Veteran's hearing testimony, suggest that her current hearing loss was present immediately following her period of ACDUTRA from May to September 1980,  she had previously suggested, including in November 2006 correspondence, that  her service-related noise exposure from 1980 to 2004 had collectively caused her current disability.  The Board further notes the conflicting nature of the Veteran's reports regarding civilian noise exposure.  Indeed, although she denied any non-military noise exposure during her 2014 VA examination, she testified during her 2011 hearing that her non-military work as a chef involved some kitchen sounds that were comparable to the noise level of gunshots.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

On a related note, the Board acknowledges that the Veteran has, on multiple occasions, submitted or referenced a medical report she asserts is an August        1982 audiological evaluation conducted at Walter Reed Army Medical Center       that documents a hearing loss disability in both ears relatively close in time to her 1980 period of ACDUTRA.  Putting aside the fact that such an evaluation still would not establish a hearing loss disability in 1980, review of the document reflects that the date the Veteran is referencing is the date of the form itself, not the date on which the evaluation was conducted.  Indeed, the clinician who conducted the evaluation and signed the report dated it June 9, 2003.  Furthermore, the clinician noted in the narrative portion of the form that the Veteran was 55 years old, confirming that the date reflected in the signature box at the bottom of the form, rather than the date listed in the top right section of the form, is the date associated with the evaluation.

Although the Walter Reed audiological report does not show hearing loss in 1982 as the Veteran has contended, the Board finds that her associated assertion, including in correspondence submitted to her congresswoman in March 2015, that her hearing was found to be in a deteriorating stage in 1982 without her knowledge, tends to further lessen the persuasiveness of her lay statements regarding the onset of her current hearing loss.  Indeed, her assertions, on other occasions, that she was   already experiencing noticeable symptoms of hearing loss in 1980, seem to     directly contradict the contentions she has put forth in connection with the Walter Reed audiological report, which suggest that the hearing damage found at that time was undetectable to a lay person.

In short, there is no competent medical opinion of record linking the Veteran's current hearing loss to a period of ACDUTRA or, for that matter, to any period of service.  The Board finds the opinion of the 2014 VA audiologist to be significantly more probative than the lay assertions as to the relationship between the Veteran's current hearing loss and her period of ACDUTRA in 1980, and finds the medical evidence of record more persuasive than the lay statements addressing the onset of the Veteran's symptoms of hearing loss.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against   the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for bilateral hearing loss is denied.

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


